COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Wayne Myers v. Pennymac Corporation

Appellate case number:     01-18-00740-CV

Trial court case number: 2018-23761

Trial court:               333rd District Court of Harris County

        The clerk’s record has not been filed. The court reporter advised the court that appellant
has not made financial arrangements for the filing of the reporter’s record. Appellant filed an
affidavit of indigence in this court on October 9, 2018.
         Fees charged for the appellate record are governed by Rule 145. See TEX. R. APP. P.
20.1(a). Rule 145 requires a party to file a Statement of Inability to Afford Payment of Court Costs
if that party is unable to afford the costs for the filing of the appellate record. See TEX. R. CIV. P.
145(a)–(b). An appellant may not be required to pay costs for the appellate record except by order
of the trial court. See TEX. R. APP. P. 145(a).
       The affidavit of indigence filed in this court by appellant does not comply with Rule 145.
        Accordingly, if appellant wishes to proceed without payment of costs or for the fees for
preparation of the appellate record, he must comply with Rule 145(b) of the rules of Civil
Procedure. A form Statement of Inability is attached to this order. If appellant files a Statement of
Inability in compliance with Rule 145 in the trial court, he must request the preparation and filing
of a supplemental clerk’s record within 14 days of the date of this order, containing this
Statement of Inability.
       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale___
                    Acting individually  Acting for the Court


Date: __November 8, 2018__